Order of the Supreme Court, Queens County, dated January 4, 1968, reversed, on the law, without costs, and motion and cross motion remitted to the Special Term for (1) a hearing on whether custody of the children should remain in plaintiff or be transferred to defendant and (2) a new determination (Fernandez v. Fernandez, 282 App. Div. 1043; Bowman v. Bowman, 19 A D 2d 857). The findings of fact below have not been affirmed. Brennan, Acting P. J., Benjamin and Munder, JJ., concur; Rabin and Hopkins, JJ., dissent and vote to affirm the order.